DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 3, 2020 and December 13, 2021 were filed on and after the mailing date of the Application on September 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 3, 2020.  These drawings are in compliance with 37 CFR 1.84,  and have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-8 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation "on the basis" in lines 3, 5, 7.  It is not clear if the Applicant mean “based on” the following said term limitations and which of the following said term limitations.
Claim 1 recites the limitation "a receiving result of a reflected wave to a transmitted wave" in line 3 . The meaning of the limitation is unclear. It is unclear if, what Applicant assumes as “a receiving result” is a wave, signal or direction.
Claim 1 further recites the limitation "a receiving result of a reflected wave from the reference reflective body” in lines 7-8. It is unclear if Applicant means another "receiving result of a reflected wave” than mentioned previously. 

Claims 2-6 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 7 recites the limitation "on the basis" in lines 2, 4, 6.  It is not clear if the Applicant means “based on” the following said term limitations and which of the following said term limitations.
Claim 7 recites the limitation "a receiving result of a reflected wave to a transmitted wave" in lines 2-3.  The meaning of the limitation is unclear. It is unclear if, what Applicant assumes as “a receiving result” is a wave, signal or direction.
Claim 7 further recites the limitation "a receiving result of a reflected wave from the reference reflective body” in lines 6-7. It is unclear if Applicant means another "receiving result of a reflected wave” than mentioned previously. 

Claim 8 recites the limitation "on the basis" in lines 3, 5, 10.  It is not clear if the Applicant means “based on” the following said term limitations and which of the following the term limitations.
Claim 8 recites the limitation "a receiving result of a reflected wave to a transmitted wave" in line 3.  The meaning of the limitation is unclear. It is unclear if, what Applicant assumes as “a receiving result” is a wave, signal or direction.
Claim 8 further recites the limitation "the receiving result of a reflected wave from the reference reflective body” in line 6. It is unclear if Applicant means the same "receiving result of a reflected wave” as mentioned previously. In this case there is a contradiction as the objects that reflected the wave are different. This makes the language indefinite.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (Japanese Patent Document Publication JP2007248058A) hereinafter “Nakanishi”.
Regarding claim 1 as best understood by the Office, Nakanishi teaches a radar system which controls an angle of an antenna of a radar device  (Nakanishi paragraph [0032]: “The optical axis adjusting method of the radar apparatus”) detecting an object present in a specific detection target area on the basis of a receiving result of a reflected wave to a transmitted wave (paragraph [0032]: “Near the front end of the radar device 10, an antenna device that transmits a frequency modulated continuous wave to the detection area in front of the vehicle body 11 and receives the reflected wave from the reflecting object 1 existing in the detection area. 20 is installed”), comprising:
a reference reflective body installed in a prescribed position (paragraph [0032]: “the reflecting object 1 existing in the detection area. 20 is installed”), and
a controller which controls the angle of the antenna on the basis of a positional relationship among the antenna, the reference reflective body, and the detection target area, and on the basis of a receiving result of the reflected wave from the reference reflective body obtained by the antenna (paragraph [0015]: “adjusting the optical axis of the radar device of the present invention, the radar device detects a change in the Doppler speed of the reflecting object with respect to the antenna device from the transmitted wave and the received wave, and the detected Doppler speed is absolute. It is characterized by performing a process of matching the position of the reflecting object corresponding to the minimum value of the value with the position of the reflecting object corresponding to the maximum value of the reception intensity of the reflected wave”; paragraph [0017]: “Further, in the optical axis adjustment method of the radar device of the present invention, a transmitted wave beam-scanned from an antenna device is transmitted, and a reflecting object is generated in a plane parallel to a plane including the scanning axis and the optical axis of the beam scanning. It is characterized in that it is moved and the optical axis is adjusted in a direction parallel to the plane including the scanning axis and the optical axis”; paragraph [0041]: “Based on the deviation angle θ between the reference axis 101 and the optical axis 201 calculated in this way, the radar device 20 coincides with the optical axis 201, that is, the central direction of the received beam region formed by all the received beams with the reference axis 101. Perform shift processing. … Specifically, after adding an offset amount corresponding to the deviation amount to each received beam signal consisting of the received signals acquired by the antennas 21A to 21N, the direction detection process of the object is performed”; paragraph [0042]: “By performing such processing, it is possible to easily align the reference axis 101 of the radar device 10 with the optical axis 201 and perform optical axis correction without using a large-scale measurement system. Then, when the reference axis 101 and the optical axis 102 coincide with each other, the orientation of the object can be accurately detected”).

Regarding claim 4 as best understood by the Office,  Nakanishi teaches claimed invention as shown above for the claim 1, Nakanishi further teaches the controller controls the angle of the antenna by use of at least one of a reference reflective body installed on the same side as the radar device to the detection target area or a reference reflective body installed on a side opposite to the radar device with respect to the detection target area (Nakanishi Fig. 1- Annex 1; paragraph [0015]: “It is characterized by performing a process of matching the position of the reflecting object corresponding to the minimum value of the value with the position of the reflecting object corresponding to the maximum value of the reception intensity of the reflected wave”).

Regarding claim 6 as best understood by the Office, Nakanishi teaches claimed invention as shown above for the claim 6, Nakanishi further teaches the controller is incorporated in the radar device, or is a separate device communicatively connected to the radar device (paragraph [0033]: “The radar device 20 performs predetermined phase difference processing on the received signals of the received antennas 21A to 21N to form the received beams 31A to 31I having different directions as the directivity center axes” “performing the processing” implies “processor” or any other structure capable “to process or control”- Examiner’s note; paragraph [0081]: “If it is possible to correct the positional relationship with the radar device, it is sufficient to perform a process of aligning the optical axis of the radar device with the reference axis of the mounted object” “correcting the positional relationship” implies corresponding control structure- Examiner’s note).

    PNG
    media_image1.png
    581
    875
    media_image1.png
    Greyscale

Annex 1. Angle of Antenna control relative to target area.

Regarding claim 7 as best understood by the Office, Nakanishi teaches a radar device which detects an object present in a specific detection target area on the basis of a receiving result of a reflected wave to a transmitted wave obtained by an antenna (paragraph [0032]: “Near the front end of the radar device 10, an antenna device that transmits a frequency modulated continuous wave to the detection area in front of the vehicle body 11 and receives the reflected wave from the reflecting object 1 existing in the detection area. 20 is installed”), wherein, by use of a reference reflective body installed in a prescribed position (paragraph [0032]: “the reflecting object 1 existing in the detection area. 20 is installed”), an angle of the antenna is controlled on the basis of a positional relationship among the antenna, the reference reflective body, and the detection target area, and on the basis of a receiving result of the reflected wave from the reference reflective body obtained by the antenna (paragraph [0015]: “adjusting the optical axis of the radar device of the present invention, the radar device detects a change in the Doppler speed of the reflecting object with respect to the antenna device from the transmitted wave and the received wave, and the detected Doppler speed is absolute. It is characterized by performing a process of matching the position of the reflecting object corresponding to the minimum value of the value with the position of the reflecting object corresponding to the maximum value of the reception intensity of the reflected wave”; paragraph [0017]: “Further, in the optical axis adjustment method of the radar device of the present invention, a transmitted wave beam-scanned from an antenna device is transmitted, and a reflecting object is generated in a plane parallel to a plane including the scanning axis and the optical axis of the beam scanning. It is characterized in that it is moved and the optical axis is adjusted in a direction parallel to the plane including the scanning axis and the optical axis”; paragraph [0041]: “Based on the deviation angle θ between the reference axis 101 and the optical axis 201 calculated in this way, the radar device 20 coincides with the optical axis 201, that is, the central direction of the received beam region formed by all the received beams with the reference axis 101. Perform shift processing. … Specifically, after adding an offset amount corresponding to the deviation amount to each received beam signal consisting of the received signals acquired by the antennas 21A to 21N, the direction detection process of the object is performed”; paragraph [0042]: “By performing such processing, it is possible to easily align the reference axis 101 of the radar device 10 with the optical axis 201 and perform optical axis correction without using a large-scale measurement system. Then, when the reference axis 101 and the optical axis 102 coincide with each other, the orientation of the object can be accurately detected”).

Regarding claim 8 as best understood by the Office, Nakanishi teaches A method for adjusting a radar antenna to control an angle of the antenna of a radar device which detects an object present in a specific detection target area (Nakanishi paragraph [0032]: “The optical axis adjusting method of the radar apparatus”) on the basis of a receiving result of a reflected wave to a transmitted wave (paragraph [0032]: “Near the front end of the radar device 10, an antenna device that transmits a frequency modulated continuous wave to the detection area in front of the vehicle body 11 and receives the reflected wave from the reflecting object 1 existing in the detection area. 20 is installed”), comprising: 
specifying an optimum antenna angle θ’ to a reference reflective body on the basis of the receiving result of the reflected wave from the reference reflective body installed in a prescribed position (paragraph [0032]: “the reflecting object 1 existing in the detection area. 20 is installed”) obtained by the antenna, and 
controlling an angle of the antenna so that the angle is θ’ +ϕ, by use of an angle difference φ between an optimum antenna angle θ to the reference reflective body and an optimum antenna angle ϕ to the detection target area calculated on the basis of a positional relationship among the antenna, the reference reflective body, and the detection target area (paragraph [0015]: “adjusting the optical axis of the radar device of the present invention, the radar device detects a change in the Doppler speed of the reflecting object with respect to the antenna device from the transmitted wave and the received wave, and the detected Doppler speed is absolute. It is characterized by performing a process of matching the position of the reflecting object corresponding to the minimum value of the value with the position of the reflecting object corresponding to the maximum value of the reception intensity of the reflected wave”; paragraph [0017]: “Further, in the optical axis adjustment method of the radar device of the present invention, a transmitted wave beam-scanned from an antenna device is transmitted, and a reflecting object is generated in a plane parallel to a plane including the scanning axis and the optical axis of the beam scanning. It is characterized in that it is moved and the optical axis is adjusted in a direction parallel to the plane including the scanning axis and the optical axis”; paragraph [0041]: “Based on the deviation angle θ between the reference axis 101 and the optical axis 201 calculated in this way, the radar device 20 coincides with the optical axis 201, that is, the central direction of the received beam region formed by all the received beams with the reference axis 101. Perform shift processing. … Specifically, after adding an offset amount corresponding to the deviation amount to each received beam signal consisting of the received signals acquired by the antennas 21A to 21N, the direction detection process of the object is performed”; paragraph [0042]: “By performing such processing, it is possible to easily align the reference axis 101 of the radar device 10 with the optical axis 201 and perform optical axis correction without using a large-scale measurement system. Then, when the reference axis 101 and the optical axis 102 coincide with each other, the orientation of the object can be accurately detected”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Kai et al. (U.S. Patent Application Publication 2007/0115169A1) hereinafter “Kai”.
In regards of claim 2 as best understood by the Office, Nakanishi teach the claimed invention as shown above for the claim 1. 
Nakanishi does not explicitly teach the controller calculates an optimum antenna angle ϕ'=θ'+φ to the detection target area on the basis of an angle difference φ between an optimum antenna angle θ to the reference reflective body and an optimum antenna angle ϕ to the detection target area calculated based on the positional relationship, and on the basis of an optimum antenna angle θ' to the reference reflective body based on the receiving result of the reflected wave from the reference reflective body, to control the angle of the antenna into the antenna angle ϕ'.
 Kai teaches the controller calculates an optimum antenna angle ϕ'=θ'+φ to the detection target area on the basis of an angle difference φ between an optimum antenna angle θ to the reference reflective body and an optimum antenna angle ϕ to the detection target area calculated based on the positional relationship, and on the basis of an optimum antenna angle θ' to the reference reflective body based on the receiving result of the reflected wave from the reference reflective body, to control the angle of the antenna into the antenna angle ϕ' (Kai paragraph [0032]: “the radar system according to the first embodiment of the present invention is functionally equivalent to the radar system described in the above explanation of the principle of operation. Provided in the radar system are a radar device 10 having an antenna and a function of correcting an antenna direction; azimuth-angle-error estimating device 20 which estimates an azimuth angle error of the radar device 10; and a correcting device 30 which corrects an observed azimuth-angle value of a reflector based on the observed value calculated by the radar device 10 and the estimated azimuth-angle-error value calculated by the azimuth-angle-error estimating device 20, and outputs the correction result”; Fig 5 -Annex 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar system taught by Nakanishi the controller calculating an optimum antenna angle  in the way as taught by Kai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar system of Nakanishi, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include  the controller calculating an optimum antenna angle  in the way as taught by Kai with the predictable result of “correction is performed so that the calculated direction coincides with the reference axis direction” as needed in Nakanishi (Abstract).

    PNG
    media_image2.png
    448
    584
    media_image2.png
    Greyscale

Annex 2. Optimum correction angle calculation.

In regards of claim 5 as best understood by the Office, Nakanishi teach the claimed invention as shown above for the claim 1. 
Nakanishi does not explicitly teach the controller controls the angle of the antenna of the radar device by use of two reference reflective bodies, in case where the two reference reflective bodies are installed to sandwich the detection target area therebetween and the radar device is installed on an extension line connecting the two reference reflective bodies.
Kai teaches the controller controls the angle of the antenna of the radar device by use of two reference reflective bodies, in case where the two reference reflective bodies are installed to sandwich the detection target area therebetween and the radar device is installed on an extension line connecting the two reference reflective bodies (Kai paragraph [0067]: “it is assumed that all the reflecting points 1, 2, and 3 remain stationary and the movable body goes straight ahead at a speed "v". This case is equivalent to a case where all the reflecting points 1, 2, and 3 travel at a speed "v" while the movable body remains stationary. When ql indicates the relative speed of the reflecting point 1 in the radar emission direction detected by the radar device 10 (the relative speed with respect to the radar device 10), q2 indicates the relative speed of the reflecting point 2 in the radar emission direction detected by the radar device 10 (the relative speed with respect to the radar device 10), θ1 indicates a true azimuth-angle value of the reflecting point 1, θ2 indicates a true azimuth-angle value of the reflecting point 2, θ1' indicates an observed azimuth-angle value of the reflecting point 1 detected by the radar device 10, and θ2' indicates the observed azimuth-angle value of the reflecting point 2 detected by the radar device 10, the relationships expressed by the following formulae (5) and (6) are established among v, ϕ , θ1, θ1', q1, θ2, θ2', and q2, as apparent from FIG. 4”; Fig 4- Annex 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar system taught by Nakanishi the controlling the antenna angle  in the way as taught by Kai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar system of Nakanishi, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include  the controlling the antenna angle  in the way as taught by Kai with the predictable result of “correction is performed so that the calculated direction coincides with the reference axis direction” as needed in Nakanishi (Abstract).

    PNG
    media_image3.png
    570
    549
    media_image3.png
    Greyscale

Annex 3. Two reference reflective bodies.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Acoraci et al. (U.S. Patent 5955990A) hereinafter “Acoraci”.
Regarding claim 3, Nakanishi teaches claimed invention as shown above for the claim 1, Nakanishi further teaches the antenna angles θ and ϕ are calculated on the basis of relational equations in which H is a height of the antenna, h is a height of the reference reflective body, d is a horizontal distance between the antenna and the reference reflective body, and D is a horizontal distance between the antenna and the detection target area (paragraph [0004]: “the receiving antenna is installed at a reference position” paragraph [0008]: “The amount of deviation between the optical axis and the reference axis is calculated based on the change over time of the detected value”; paragraph [0010]: “the distance change is calculated as a specific change over time. Then, by utilizing the fact that the reflecting object is closest to the antenna device on the reference axis, the amount of deviation from the optical axis is calculated with the point where the calculated distance becomes the minimum value as the reference axis direction”; paragraph [0068]: “the distance x with respect to the angle ϕ of the reflective object 1 in the above is calculated”).
Nakanishi does not teach angles θ and ϕ are calculated on the basis of relational equations: θ=arctan(d/(H-h)), and ϕ=arctan(D/H).
Acoraci teaches angles θ and ϕ are calculated on the basis of relational equations: θ=arctan(d/(H-h)), and ϕ=arctan(D/H) (Acoraci column 4 lines 46-50: “In accordance with another aspect of this embodiment of the invention, the method further comprises the step of calculating the azimuth angle for the target using the equation:
Φ13=ARCTAN[(dEL/dAz1)(δ1/δ3)]” one of ordinary skills in the art would appreciate that this formula will transform in the claimed one by simple and obvious variable substitution- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar system of Nakanishi the angles θ and ϕ are calculated on the basis of relational equations: θ=arctan(d/(H-h)), and ϕ=arctan(D/H) as taught by Acoraci since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar system of Nakanishi, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the angles θ and ϕ are calculated on the basis of relational equations: θ=arctan(d/(H-h)), and ϕ=arctan(D/H) as taught by Acoraci with the predictable result of “correction is performed so that the calculated direction coincides with the reference axis direction” as needed in Nakanishi (Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuura et al. (U.S. Patent Application Publication 2008/0231514A1) teaches an object detector and method of adjusting irradiation axis therefor;
Ando (U.S. Patent Application Publication 2015/0138012A1) teaches a checking method for radar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648